Citation Nr: 1503386	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service connection claim for a low back disability must be remanded for further development.  

The Veteran states that he injured his low back in a bicycling accident during active service.  However, there are no records of this accident or of an injury to the low back, and the service treatment records do not reflect treatment for the low back or complaints of back pain.  The Veteran stated in his hearing testimony that at the time of the low back injury he was taken by ambulance to a civilian hospital, but does not remember the name of it.  Thus, there is no indication that outstanding service treatment records may exist, including outstanding inpatient clinical records of hospitalization.  He further testified that he did not seek any treatment for his low back problems after service but rather managed with self-care.  A private x-ray study performed in the late 1970's revealing lumbar spine pathology was no longer available, according to his testimony.  He indicated at the hearing that he either did not remember the names of the facilities that examined or treated his low back, or that any records of such treatment had been destroyed.  Thus, further efforts to obtain any supporting treatment records would be unavailing.

In light of the above, the Veteran's service personnel records should be obtained, in case they may help support the occurrence of a low back injury during active service.  

A VA examination and opinion should also be obtained.  The examiner should identify all pathology of the lumbar spine and render an opinion as to the likelihood that the type of injury described by the Veteran is related to his current pathology, in accordance with the instructions below.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA spine examination to identify any current lumbar spine pathology and assess the likelihood that it is related to active service.  The entire claims file must be made available to the examiner for review.

After examining the Veteran and reviewing the file, the examiner must render an opinion as to whether it is at least as likely as not that any currently diagnosed lumbar spine disorder is related to active service.  In rendering the opinion, the examiner should consider (but need not discuss) the following:
A. A low back injury or low back symptoms are not mentioned in the service treatment records. 
B. The alleged injury did not prevent the Veteran from returning to work the next day (according to his hearing testimony, p. 12 of the transcript) and there was no follow-up medical treatment or modification of activities related to the back for the remainder of his service.
C. The Veteran denied low back pain in a December 1976 report of medical history, and his spine was clinically evaluated as normal in June 1976 and December 1976 service examinations. 
D. A scar of the lower back was noted in the December 1976 separation examination report. 

3. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




